UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: March 31 Date of reporting period: December 31, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock U.S. Government Cash Reserve Securities owned by the Fund on December 31, 2005 (unaudited) Interest Maturity Credit Par value Issuer rate (%) date rating (A) ($000) Value U.S. government obligations 88.22% $36,441,792 (Cost $36,441,792) Government - U.S. Agencies 88.22% 36,441,792 Federal Home Loan Bank (P) 4.404 03-28-06 AAA 5,650 5,648,948 Federal Home Loan Bank (P) 4.360 06-12-06 AAA 2,700 2,699,216 Federal Home Loan Bank (P) 4.184 06-02-06 AAA 600 599,990 Federal Home Loan Bank (P) 4.150 08-02-06 AAA 2,500 2,499,623 Federal Home Loan Bank 2.500 02-24-06 AAA 1,630 1,625,334 Federal Home Loan Bank 2.500 03-30-06 AAA 1,000 995,347 Federal Home Loan Mortgage Corp. 4.233 01-30-06 AAA 2,000 1,993,217 Federal Home Loan Mortgage Corp. 1.875 02-15-06 AAA 3,500 3,489,353 Federal National Mortgage Assn. 5.500 02-15-06 AAA 1,500 1,502,136 Federal National Mortgage Assn. (P) 4.376 09-22-06 AAA 1,000 999,802 Federal National Mortgage Assn. (P) 4.325 09-07-06 AAA 2,500 2,498,645 Federal National Mortgage Assn. (P) 4.268 05-22-06 AAA 3,250 3,249,731 Federal National Mortgage Assn. (P) 4.240 02-17-06 AAA 2,000 1,999,965 Federal National Mortgage Assn. (P) 4.218 01-09-06 AAA 3,150 3,149,971 Federal National Mortgage Assn. 4.216 01-23-06 AAA 2,000 1,994,879 Federal National Mortgage Assn. 4.209 01-26-06 AAA 1,500 1,495,635 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 11.78% $4,867,000 (Cost $4,867,000) Joint Repurchase Agreement 11.78% 4,867,000 Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 12-30-05 due 01-03-06 (secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12) 3.500 4,867 4,867,000 Total investments 100.00% $41,308,792 Page 1 John Hancock U.S. Government Cash Reserve Footnotes to Schedule of Investments December 31, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (P) Represents rate in effect on December 31, 2005. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on December 31, 2005, including short-term investments, was $41,308,792. Footnotes to Schedule of Investments - Page 1 John Hancock Money Market Fund Securities owned by the Fund on December 31, 2005 (unaudited) Interest Maturity Quality Par value Issuer rate (%) date rating (A) ($000) Value Commercial paper 22.98% $52,969,721 (Cost $52,969,721) Asset Backed - Auto Loan 2.27% 5,245,007 Galleon Capital Corp. (K) 4.280 01-09-06 Tier 1 5,250 5,245,007 Asset Backed - Credit Card Receivables 1.99% 4,583,338 Old Line Funding, LLC (K) 4.350 01-04-06 Tier 1 4,585 4,583,338 Asset Backed - Receivables 4.34% 9,995,222 Thunder Bay Funding, Inc. (K) 4.300 01-05-06 Tier 1 10,000 9,995,222 Automobiles & Trucks 2.03% 4,690,250 DaimlerChrysler North America Holding Corp. 4.480 01-30-06 Tier 2 2,300 2,291,700 Volkswagen AG 4.350 01-06-06 Tier 2 2,400 2,398,550 Banks - Foreign 5.02% 11,572,184 Societe Generale N.A., Inc. 4.230 01-04-06 Tier 1 1,575 1,574,445 Societe Generale N.A., Inc. 4.070 01-03-06 Tier 1 10,000 9,997,739 Diversified Financial Services 1.00% 2,295,319 Textron Financial Corp. 4.310 01-18-06 Tier 2 2,300 2,295,319 Electric Utilities 1.00% 2,297,766 Dominion Resources, Inc. 4.370 01-09-06 Tier 2 2,300 2,297,766 Medical - Health Maintenance Organization 0.99% 2,293,052 Wellpoint, Inc. 4.350 01-26-06 Tier 2 2,300 2,293,052 Telecommunication Services 4.34% 9,997,583 Verizon Network Funding Corp. 4.350 01-03-06 Tier 1 10,000 9,997,583 Page 1 John Hancock Money Market Fund Securities owned by the Fund on December 31, 2005 (unaudited) Interest Maturity Quality Par value Issuer rate (%) date rating (A) ($000) Value Corporate interest-bearing obligations 76.67% $176,701,316 (Cost $176,701,316) Banks - Foreign 5.77% 13,300,453 Abbey National Treasury Services Plc (United Kingdom) (P)(S) 4.190 01-13-06 Tier 1 3,300 3,300,079 HBOS Treasury Services Plc (P)(S) 4.236 01-26-06 Tier 1 10,000 10,000,374 Banks - U.S. 9.34% 21,529,815 Bank One Corp. (P) 4.590 02-27-06 Tier 1 9,515 9,518,440 Keycorp (P) 4.600 05-23-06 Tier 1 12,000 12,011,375 Diversified Financial Services 7.53% 17,352,288 Citigroup Global Markets Holdings, Inc. (P) 4.501 03-16-06 Tier 1 7,100 7,099,901 Citigroup, Inc. (P) 4.625 03-20-06 Tier 1 5,000 5,001,397 General Electric Capital Corp. (P) 4.461 02-03-06 Tier 1 5,250 5,250,990 Finance - Auto Loans 5.21% 12,002,959 American Honda Finance Corp. (P)(S) 4.520 05-15-06 Tier 1 5,000 5,003,814 American Honda Finance Corp. (P)(S) 4.410 03-07-06 Tier 1 7,000 6,999,145 Finance - Consumer Loans 7.93% 18,277,418 AIG SunAmerica Global Financing IV (S) 5.850 02-01-06 Tier 1 6,500 6,509,674 Household Finance Corp. 6.500 01-24-06 Tier 1 11,750 11,767,744 Finance - Credit Card 4.84% 11,156,495 American Express Credit Corp. (P) 4.410 01-23-06 Tier 1 4,000 4,000,208 American Express Credit Corp. (P) 4.510 09-19-06 Tier 1 4,500 4,505,899 American Express Credit Corp. (P) 4.419 03-30-06 Tier 1 2,650 2,650,388 Finance - SBIC & Commercial 5.49% 12,657,247 CIT Group, Inc. (P) 4.717 06-19-06 Tier 1 5,000 5,004,832 CIT Group, Inc. (P) 4.268 04-19-06 Tier 1 7,650 7,652,415 Financial - Life Health Insurance 4.96% 11,434,818 Principal Life Global Funding I (S) 6.125 03-01-06 Tier 1 11,400 11,434,818 Investment Banking & Brokerage 15.07% 34,726,491 Bear Stearns Cos., Inc. 6.500 05-01-06 Tier 1 4,000 4,025,437 Bear Stearns Cos., Inc. 3.000 03-30-06 Tier 1 6,000 5,977,877 Credit Suisse First Boston (USA), Inc. (P) 4.271 02-03-06 Tier 1 8,500 8,500,098 Goldman Sachs Group, Inc. (The) (P) 4.700 03-21-06 Tier 1 5,250 5,251,903 Page 2 John Hancock Money Market Fund Securities owned by the Fund on December 31, 2005 (unaudited) Merrill Lynch & Co., Inc. 7.000 03-15-06 Tier 1 1,660 1,669,802 Merrill Lynch & Co., Inc. (P) 4.580 01-13-06 Tier 1 9,300 9,301,374 Mortgages 5.32% 12,250,512 Countrywide Financial Corp. (P) 4.570 03-21-06 Tier 1 5,000 4,999,781 Countrywide Home Loans, Inc. (P) 4.641 03-29-06 Tier 1 2,500 2,500,195 Countrywide Home Loans, Inc. (P) 4.500 02-17-06 Tier 1 4,750 4,750,536 Telephone - Integrated 5.21% 12,012,820 SBC Communications, Inc. 5.750 05-02-06 Tier 1 11,964 12,012,820 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 0.35% $815,000 (Cost $815,000) Joint Repurchase Agreement 0.35% 815,000 Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 12-30-05 due 01-03-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12) 3.500 815 815,000 Total investments 100.00% $230,486,037 Page 3 John Hancock Money Market Fund Footnotes to Schedule of Investments December 31, 2005 (unaudited) (A) Quality ratings are unaudited and indicate the categories of eligible securities, as defined by Rule 2a-7 of the Investment Company Act of 1940, owned by the Fund. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's by-laws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (P) Represents rate in effect on December 31, 2005. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $43,247,904 or 18.76% of the Fund's total investments as of December 31, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer, however, the security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on December 31, 2005, including short-term investments, was $230,486,037. Footnotes to Schedule of Investments - Page 1 John Hancock Money Market Fund Direct Placement Securities December 31, 2005 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost total investments 12/31/05 Galleon Capital Corp. - Commercial paper 12-06-05 $5,228,778 2.27% $5,245,007 Old Line Funding, LLC - Commercial paper 12-29-05 $4,581,676 1.99% $4,583,338 Thunder Bay Funding, Inc. - Commercial paper 12-15-05 $9,974,917 4.34% $9,995,222 Direct Placement Securities ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 27, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 27, 2006 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: February 27, 2006
